FOR IMMEDIATE RELEASE Contacts: Ray Davis Ron Farnsworth President/CEO EVP/Chief Financial Officer Umpqua Holdings Corporation Umpqua Holdings Corporation 503-727-4101 503-727-4108 raydavis@umpquabank.com ronfarnsworth@umpquabank.com UMPQUA HOLDINGS REPORTS FOURTH QUARTER & FULL YEAR 2009 RESULTS Net loss available to common shareholders of $0.34 per share for fourth quarter Non-performing assets ended the quarter at 2.38% of total assets Deposits increased $225 million, or 3%, during fourth quarter, and 13% for full year Non-interest bearing demand deposits increased 5% during fourth quarter, 12% for full year Reduction in loans past due 30-89 days of 10% during fourth quarter, 30% for full year PORTLAND, Ore.  January 28, 2010  Umpqua Holdings Corporation (NASDAQ: UMPQ), parent company of Umpqua Bank and Umpqua Investments, Inc. today announced a fourth quarter 2009 net loss of $26.7 million. Including preferred stock dividends of $3.2 million, the net loss available to common shareholders was $29.9 million, or $0.34 per diluted share. For the full year 2009, the Company reported a net loss of $153.4 million. Including preferred stock dividends of $12.9 million, the net loss available to common shareholders was $166.3 million, or $2.36 per diluted share. Operating loss, defined as earnings available to common shareholders before merger related expenses, net of tax, and goodwill impairment, was $54.1 million for the year ended 2009, or $0.77 per diluted share. Operating income or loss is considered a non-GAAP financial measure. More information regarding this measurement and reconciliation to the comparable GAAP measurement is provided under the heading Non-GAAP Financial Measures below. Significant financial statement items for the fourth quarter of 2009 include: · Provision for loan losses of $68.6 million; · Total net charge-offs of $64.1 million; · The allowance for credit losses increased from 1.71% to 1.81% of total loans during the fourth quarter; · Non-performing assets ended the quarter at $223.6 million, or 2.38% of total assets, resulting in part from reclassification of portion of restructured loans to non-accrual status; · Loans past due 30-89 days declined 10% on a sequential quarter basis; · Total deposits increased $225 million, or 3%, on a sequential quarter basis; · Net interest income of $85 million, an increase of 3% on a sequential quarter basis; · Net interest margin, on a tax equivalent basis, increased during the quarter to 4.06%; · The cost of interest bearing deposits for the fourth quarter was 1.35%, a decrease of 15 basis points from the third quarter of 2009; · Mortgage banking revenue was $4.1 million on closed mortgage loan volume of $172 million; · Loss on fair value of junior subordinated debentures of $3.7 million during the fourth quarter of 2009; · Net loss on other real estate owned was $9.1 million during the fourth quarter of 2009; · Tangible common equity ratio of 8.27% and tangible book value per common share of $8.33; and · Total risk based capital of 17.07%. Umpqua Holdings Corporation Announces Fourth Quarter 2009 Results January 28, 2010 Page 2 of 28 During this past quarter the Company experienced the continuation ofcoredeposit growth, strong results from our residential mortgage lending division, and a steady net interest margin, said Ray Davis, president and CEO of Umpqua Holdings Corporation. Unfortunately these successes have been overshadowed by continued earnings pressurefrom our credit quality numbers resulting in a loss for the period due to economic issues that have plagued our industry for the last several years. Our management team continues to actively deal with troubled credits and is focused on returning the company to normalized earnings, as the country emerges from the national recession. Asset quality Non-performing assets were $223.6 million, or 2.38% of total assets, as of December 31, 2009, compared to $156.0 million, or 1.70% of total assets as of September 30, 2009, and $161.3 million, or 1.88% of total assets as of December 31, 2008. Of this amount, $5.9 million represented loans past due greater than 90 days and still accruing interest, $193.1 million represented non-accrual loans, and $24.6 million was other real estate owned (OREO). The Company has aggressively charged-down impaired assets to their disposition values, and they are expected to be resolved at those levels, absent further declines in market prices. As of December 31, 2009, the non-performing assets of $223.6 million have been written down by 41%, or $154.8 million, from their original balance of $378.4 million. The provision for loan losses for the fourth quarter of 2009 was $68.6 million. Total net charge-offs for the fourth quarter of 2009 were $64.1 million, which represented 4.19% of average loans on an annualized basis. The allowance for credit losses increased to 1.81% of total loans as of December 31, 2009, compared to 1.71% of total loans as of September 30, 2009 and 1.58% of total loans as of December 31, 2008. Loans past due 30-89 days were $41.5 million, or 0.69% of total loans as of December 31, 2009, down 10% from $46.1 million as of September 30, 2009, and down 30% from $59.1 million as of December 31, 2008. Since 2007, the Company has been aggressively resolving problems arising from the current economic downturn. The following is a recap of the Companys credit quality trends since the start of 2007: Credit quality trends (Dollars in thousands) Provision Net Allowance Non-performing for charge-offs for credit losses 30-89 days assets to loan loss (recoveries) to loans % past due % total assets % Q1 2007 1.14% 0.17% 0.18% Q2 2007 31 1.17% 0.56% 0.59% Q3 2007 1.47% 0.99% 0.96% Q4 2007 1.42% 0.64% 1.18% Q1 2008 1.45% 1.13% 1.06% Q2 2008 1.22% 0.31% 1.25% Q3 2008 1.54% 1.16% 1.66% Q4 2008 1.58% 0.96% 1.88% Q1 2009 1.58% 1.47% 1.82% Q2 2009 1.63% 0.80% 1.73% Q3 2009 1.71% 0.76% 1.70% Q4 2009 1.81% 0.69% 2.38% Total Umpqua Holdings Corporation Announces Fourth Quarter 2009 Results January 28, 2010 Page 3 of 28 Loan portfolio Construction loan portfolio Total construction loans as of December 31, 2009 decreased 17% from September 30, 2009, and decreased 32% from December 31, 2008. Within the construction loan portfolio, the residential development loan segment was $225.8 million, or 4% of the total loan portfolio. Of this amount, $45.5 million represented non-performing loans, and $180.3 million represented performing loans, which were 3% of the total loan portfolio. The residential development loan segment has decreased $158 million, or 41%, from December 31, 2008. The remaining $393 million in construction loans as of December 31, 2009 was primarily commercial construction projects. Total non-performing assets related to commercial construction loans were $41.4 million at December 31, 2009, with $1.2 million, or 0.3% of total commercial construction projects, past due 30-89 days as of December 31, 2009. Commercial real estate loan portfolio The total term commercial real estate loan portfolio was $3.5 billion as of December 31, 2009. Of this total, $2.4 billion are non-owner occupied and $1.1 billion are owner occupied. Of the total portfolio, $18.6 million, or 0.53%, are past due 30-89 days as of December 31, 2009. As shown in table 8 on page 24 of this release, 6% of the total commercial real estate portfolio matures in 2010, 4% in 2011, 13% in years 2012-2013, and 21% in years 2014-2015. The remaining 56% of the portfolio matures in or after the year 2016. The portfolio was conservatively underwritten at origination to a minimum debt service coverage ratio of 1.20, and as a result in many cases the loan-to-value was substantially less than our in-house maximum of 75%. This underwriting serves to protect against the low capitalization rate environment of the past several years. During the past 12 months, the Company has completed several rounds of stress testing on the commercial real estate portfolio, focusing on items such as capitalization rate, interest rate and vacancy factors. The results of the stress testing showed no significant unidentified risks, unlike our experience in the residential development construction portfolio. However, given the economic climate, we expect any potential issues that may arise in this portfolio will result from individual loans within distinct geographic areas and not represent a systemic weakness. We are well positioned to manage the exposure and work with our customers until the economic climate improves. Restructured loans Restructured loans were $134 million as of December 31, 2009, down 26% from $182 million as of September 30, 2009. The decrease during the fourth quarter resulted from reclassifications to non-accrual status of loans previously restructured based on projected performance. The Company will consider a loan for restructuring only if it is current on payments. The Company does not enter into restructurings on loans in non-performing status, and requires the customer to pledge additional collateral, maintain a minimum debt service coverage ratio of 1.0, and show substantial external sources of repayment prior to the Company agreeing to restructure. Additional detail on credit quality, trends, the loan portfolio by segment and non-performing assets Additional tables are included at the end of this earnings release covering the following aspects of the Company's loan portfolio: residential development loan trends by region, residential development loan stratification by size and by region, non-performing asset detail by type and by region, loans past due 30-89 days by type and by region, loans past due 30-89 days trends, restructured loans by type and by region, commercial real estate loan portfolio by type and by region, commercial real estate loan portfolio by type and by year of maturity, commercial real estate loan portfolio by type and by year of origination, commercial construction loan portfolio by type and by region, and commercial loan portfolio by type and by region. Umpqua Holdings Corporation Announces Fourth Quarter 2009 Results January 28, 2010 Page 4 of 28 Net interest margin The Company reported a tax equivalent net interest margin of 4.06% for the fourth quarter of 2009, compared to 4.05% for the third quarter of 2009, and 4.02% for the fourth quarter of 2008. The increase in net interest margin, net of interest reversals, resulted primarily from declining costs of interest bearing deposits, partially offset by the impact of holding higher levels of interest bearing cash. Interest reversals on new non-accrual loans during the fourth quarter of 2009 were $1.4 million, negatively impacting the net interest margin by 7 basis points. Excluding the reversals of interest, the net interest margin would have been 4.13% during the quarter. The cost of interest bearing deposits was 15 basis points lower than the third quarter of 2009. Mortgage banking revenue The Company generated $4.1 million in total mortgage banking revenue during the fourth quarter of 2009, on closed loan volume of $172 million. For the full year 2009, total closed loan volume was a record $757 million, an increase of 131% from $328 million for the full year 2008. As of December 31, 2009, the Company serviced $1.3 billion of mortgage loans for others, and the related mortgage servicing right asset was valued at $12.6 million, or 0.99% of the total serviced portfolio. Fair value of junior subordinated debentures The Company recognized a loss from the change in fair value of junior subordinated debentures of $3.7 million during the fourth quarter of 2009. The Company utilizes a pricing service along with internal models to determine the valuation of this liability. The majority of the fair value difference over par value relates to the $61.8 million of junior subordinated debentures issued in the third quarter of 2007, which carry interest rate spreads of 135 and 275 basis points over the 3 month LIBOR. As of December 31, 2009, the credit adjusted interest spread for potential new issuances was forecasted to be significantly higher. The difference between spreads creates the gain in fair value of the Companys junior subordinated debentures which results from their carrying amount compared to the estimated amount that would be paid to transfer the liability in an orderly transaction among market participants. This fair value adjustment will reverse and be recognized as a reduction in non-interest income over the remaining period to maturity of the related instrument. As of December 31, 2009, the total par value of junior subordinated debentures carried at fair value was $134.0 million, and the fair value was $86.0 million. Non-interest expense Total non-interest expense for the fourth quarter of 2009 was $72.5 million, compared to $68.3 million for the third quarter of 2009. Included in non-interest expense are several categories which are outside of the control of the Company, including FDIC deposit insurance assessments , gain or loss on other real estate owned valuations, VISA litigation and infrequently occurring expenses such as merger costs and goodwill impairments. Excludingthe non-controllable or infrequently occurring items,the remaining non-interest expense items totaled $60.2 million for the fourth quarter of 2009, compared to $56.4 million for the third quarter of 2009. This increase related mainly to increases in variable expense related to our mortgage operation (on increased volume), $0.8 million of accelerated intangible amortization, and growth initiatives underway. Total FDIC deposit insurance assessments during the fourth quarter of 2009 were $3.2 million, and for the full year were $15.8 million. The increase over the prior year resulted from an overall industry-wide increase in assessments as the FDIC is replenishing the deposit insurance fund. Balance sheet Total consolidated assets as of December 31, 2009 were $9.4 billion, compared to $9.2 billion on September 30, 2009 and $8.6 billion a year ago. Total gross loans and leases, and deposits, were $6.0 billion and $7.4 billion, respectively, as of December 31, 2009, compared to $6.1 and $6.6 billion, respectively, as of December 31, 2008. Umpqua Holdings Corporation Announces Fourth Quarter 2009 Results January 28, 2010 Page 5 of 28 Total net loan fundings during the fourth quarter of 2009 were $447 million. Of this amount, $162 million represents originations of mortgage loans held for sale and $285 million represents net loan advances on loans held for investment. Net loan advances is calculated as gross advances on non-revolving notes plus net advances (gross advances less gross payments) on revolving notes. Total loans held for investment decreased $72 million during the fourth quarter of 2009. This decrease is principally attributable to charge-offs of $66 million and transfers to other real estate owned of $17 million. Total deposits increased $225 million, or 3%, over the third quarter of 2009. For the full year 2009, total deposits increased $851 million, or 13%. Average non-interest bearing demand deposits increased 5% over the third quarter of 2009, and increased 5% for the full year 2009 over 2008. Due to poor/unattractive bond market conditions during the second half of 2009, the Company has been holding larger levels of interest bearing cash rather than investing into the bond portfolio. At December 31, 2009, the Company had $491 million of interest bearing cash earning 0.25%, the target Federal Funds Rate. This excess balance sheet liquidity has been increased as investment security alternatives in the current market are unattractive given the historically low interest rate environment. The Company plans to hold this extra interest bearing cash position until the investment alternatives in the market improve from a return/duration standpoint. Including secured off-balance sheet lines of credit, total available liquidity to the Company was $3 billion as of December 31, 2009, representing 32% of total assets and 39% of total deposits. Capital As of December 31, 2009, total shareholders equity was $1.6 billion, comprised of $204 million in preferred stock (par value of $214.2 million issued to the U.S. Treasury on November 14, 2008 and described below), and common equity available to common shareholders of $1.4 billion. Book value per common share was $15.70, tangible book value per common share was $8.33 and the ratio of tangible common equity to tangible assets was 8.27%. In August 2009, the Company completed an underwritten public offering of common stock raising $258.7 million by issuing 26,538,461 shares of the Companys common stock, including 3,461,538 shares pursuant to the underwriters over-allotment option, at a price of $9.75 per share. The net proceeds to the Company after deducting underwriting discounts and commissions and offering expenses were approximately $245.7 million. The net proceeds from the offering qualify as tangible common equity and Tier 1 capital and will be used for general corporate purposes, which may include capital to support growth and acquisition opportunities and to position the Company for eventual redemption of preferred stock issued to the U.S. Treasury under the Capital Purchase Program. The Companys estimated total risk-based capital ratio as of December 31, 2009 is 17.07%, and has increased from 14.62% as of December 31, 2008. Our total risk-based capital level is well in excess of the regulatory definition of well capitalized of 10.00%. This capital ratio as of December 31, 2009 is an estimate pending completion and filing of the Companys regulatory reports. On November 14, 2008, in exchange for an aggregate purchase price of $214.2 million, Umpqua Holdings Corporation issued and sold to the United States Department of the Treasury (U.S. Treasury) pursuant to the TARP Capital Purchase Program the following: (i) 214,181 shares of the Company's newly designated Fixed Rate Cumulative Perpetual Preferred Stock, Series A, no par value per share, with a liquidation preference of $1,000 per share ($214,181,000 liquidation preference in the aggregate) and (ii) a warrant to purchase up to 2,221,795 shares of the Company's common stock, no par value per share, at an exercise price of $14.46 per share, subject to certain anti-dilution and other adjustments. The warrant may be exercised for up to ten years after it was issued. After completion of the underwritten public offering of common stock in August 2009, the number of shares of common stock underlying the warrant issued to the U.S. Treasury were reduced by 50%, and now total 1,110,898 at the same exercise price of $14.46 per share. Umpqua Holdings Corporation Announces Fourth Quarter 2009 Results January 28, 2010 Page 6 of 28 There were no repurchases of common stock during 2009. The total remaining available common shares authorized for repurchase is approximately 1.5 million as of December 31, 2009. Non-GAAP Financial Measures In addition to results presented in accordance with generally accepted accounting principles in the United States of America (GAAP), this press release contains certain non-GAAP financial measures. Umpqua believes that certain non-GAAP financial measures provide investors with information useful in understanding Umpquas financial performance; however, readers of this report are urged to review these non-GAAP financial measures in conjunction with the GAAP results as reported. Umpqua incurs significant expenses related to the completion and integration of mergers. Additionally, we may recognize goodwill impairment losses that have no direct effect on the Companys or the Banks cash balances, liquidity, or regulatory capital ratios. Accordingly, management believes that our operating results are best measured on a comparative basis excluding the impact of merger-related expenses, net of tax, and other charges related to business combinations such as goodwill impairment charges. We define operating earnings as earnings available to common shareholders before merger related expenses, net of tax, and goodwill impairment, and we calculate operating earnings per diluted share by dividing operating income by the same diluted share total used in determining diluted earnings per common share. The following table provides the reconciliation of net (loss) earnings available to common shareholders (GAAP) to operating (loss) earnings (non-GAAP), and net (loss) earnings per diluted common share (GAAP) to operating (loss) earnings per diluted share (non-GAAP) for the periods presented: Quarter ended: Sequential Quarter Year over Year (Dollars in thousands, except per share data) 12/31/09 9/30/09 12/31/08 % Change % Change Net (loss) earnings available to common shareholders $(29,924) $(10,376) $2,205 188% (1457)% Add back: Merger expense, net of tax, and goodwill impairment nm nm Operating (loss) earnings $(29,924) $(10,376) $3,187 188% (1039)% Earnings (loss) per diluted share: Net (loss) earnings available to common shareholders $(0.34) $(0.14) $0.04 143% (950)% Operating (loss) earnings $(0.34) $(0.14) $0.05 143% (780)% Year ended: Year over Year 12/31/09 12/31/08 % Change Net (loss) earnings available to common shareholders $(166,262) $49,270 (437)% Add back: Merger expense, net of tax, and goodwill impairment 112,116 982 nm Operating (loss) earnings $(54,146) $50,252 (208)% Earnings (loss) per diluted share: Net (loss) earnings available to common shareholders $(2.36) $0.82 (388)% Operating (loss) earnings $(0.77) $0.83 (193)% nm not meaningful Umpqua Holdings Corporation Announces Fourth Quarter 2009 Results January 28, 2010 Page 7 of 28 Management believes "tangible common equity" and the "tangible common equity ratio" are meaningful measures of capital adequacy.Tangible common equity is calculated as total shareholders' equity less preferred stock and less goodwill and other intangible assets, net (excluding MSRs). In addition, tangible assets are total assets less goodwill and other intangible assets, net (excluding MSRs). The tangible common equity ratio is calculated as tangible common shareholders equity divided by tangible assets. The following table provides reconciliations of ending shareholders equity (GAAP) to ending tangible common equity (non-GAAP), and ending assets (GAAP) to ending tangible assets (non-GAAP). Dollars in thousands, except per share data 12/31/09 9/30/09 12/31/08 Total shareholders' equity $1,566,517 $1,606,150 Subtract: Preferred stock 204,335 203,779 202,178 Goodwill and other intangible assets, net 639,634 641,759 757,833 Tangible common shareholders' equity $722,548 $760,612 $526,997 Total assets $9,381,372 $9,204,346 Subtract: Goodwill and other intangible assets, net 639,634 641,759 757,833 Tangible assets $8,741,738 $8,562,587 Common shares outstanding at period end 86,785,588 86,780,559 Tangible common equity ratio 8.27% 8.88% 6.72% Tangible book value per common share $8.33 $8.76 $8.76 Subsequent event  FDIC assisted acquisition of EvergreenBank of Seattle, WA On January 22, 2010, the Washington Department of Financial Institutions closed EvergreenBank, Seattle, Washington and appointed the Federal Deposit Insurance Corporation (FDIC) as receiver. That same date, Umpqua Bank assumed the banking operations of EvergreenBank from the FDIC under a whole bank purchase and assumption agreement with loss sharing. In connection with the assumption, Umpqua Bank acquired assets totaling $420 million, including $370 million of loans, along with liabilities of $347 million, including $306 million of deposits. These amounts represent gross book values from interim balances, and do not include fair value adjustments. With this agreement, Umpqua Bank now operates seven additional store locations the greater Seattle, Washington market. The agreement includes loss sharing between the FDIC and Umpqua Bank, which after fair value adjustments, significantly mitigates the risk of future loss on the loan portfolio acquired. The acquisition is expected to be immediately accretive to operating earnings per share. Umpqua Holdings Corporation Announces Fourth Quarter 2009 Results January 28, 2010 Page 8 of 28 About Umpqua Holdings Corporation Umpqua Holdings Corporation (NASDAQ: UMPQ) is the parent company of Umpqua Bank, an Oregon-based community bank recognized for its entrepreneurial approach, innovative use of technology, and distinctive banking solutions. Umpqua Bank has 162 locations between San Francisco, Calif., and Seattle, Wash., along the Oregon and Northern California Coast and in Central Oregon. Umpqua Holdings also owns a retail brokerage subsidiary, Umpqua Investments, Inc., which has locations in Umpqua Bank stores and in dedicated offices in Oregon. Umpqua Banks Private BankDivision serves high net worth individualsand non-profitsproviding customized financial solutions and offerings. Umpqua Holdings Corporation is headquartered in Portland, Ore. For more information, visit www.umpquaholdingscorp.com . Umpqua Holdings Corporation will conduct a quarterly earnings conference call Thursday, January 28, 2010, at 10:00 a.m. PT (1:00 p.m. ET) during which the Company will discuss fourth quarter and 2009 year end results and provide an update on recent activities. There will be a question-and-answer session following the presentation. Shareholders, analysts and other interested parties are invited to join the call by dialing 800-784-9386 a few minutes before 10:00 a.m. The conference ID is 49390663. Information to be discussed in the teleconference will be available on the Companys Website prior to the call at www.umpquaholdingscorp.com. A rebroadcast can be found approximately two hours after the conference call by dialing 800-642-1687 with the conference ID noted above , or by visiting the Companys Website . Forward-Looking Statements This press release includes forward-looking statements within the meaning of the Safe-Harbor provisions of the Private Securities Litigation Reform Act of 1995, which management believes are a benefit to shareholders. These statements are necessarily subject to risk and uncertainty and actual results could differ materially due to various risk factors, including those set forth from time to time in our filings with the SEC. You should not place undue reliance on forward-looking statements and we undertake no obligation to update any such statements. In this press release we make forward-looking statements about our ability to return to normalized earnings, limitations on exposure in our commercial real estate loan portfolio, our ability to effectively identify and manage that exposure and our expectation that the acquisition of certain EvergreenBank assets and liabilities will be immediately accretive to operating earnings per share. Specific risks that could cause results to differ from the forward-looking statements are set forth in our filings with the SEC and include, without limitation, unanticipated deterioration in the commercial real estate loan portfolio, and loss of, or inability to recruit, personnel to manage problem credits, unanticipated deterioration of the economy in our markets and unanticipated operating expenses, deposit runoff and/or loan losses relating to the EvergreenBank acquisition, that were not covered by fair value adjustments at the date of acquisition. Umpqua Holdings Corporation Announces Fourth Quarter 2009 Results January 28, 2010 Page 9 of 28 Umpqua Holdings Corporation Consolidated Statements of Operations (Unaudited) Quarter Ended: Sequential Year over Quarter Year Dollars in thousands, except per share data Dec 31, 2009 Sep 30, 2009 Dec 31, 2008 % Change % Change Interest income Loans and leases $88,608 $89,474 $93,632 (1)% (5)% Interest and dividends on investments: Taxable 16,570 15,365 11,253 8% 47% Exempt from federal income tax 2,039 2,020 1,653 1% 23% Dividends 22 36 (100)% (100)% Temporary investments & interest bearing cash 268 207 84 29% 219% Total interest income 107,485 107,088 106,658 0% 1% Interest expense Deposits 20,190 22,132 28,252 (9)% (29)% Repurchase agreements and fed funds purchased 153 163 (6)% (42)% Junior subordinated debentures 1,957 2,114 3,306 (7)% (41)% Term debt 641 917 1,794 (30)% (64)% Total interest expense 22,941 25,326 33,614 (9)% (32)% Net interest income 84,544 81,762 73,044 3% 16% Provision for loan and lease losses 68,593 52,108 31,955 32% 115% Non-interest income Service charges 8,392 8,542 8,668 (2)% (3)% Brokerage fees 2,480 1,993 2,384 24% 4% Mortgage banking revenue, net 4,071 4,288 (408) (5)% nm Net (loss) gain on investment securities (600) 158 (73) (480)% nm Gain (loss) on junior subordinated debentures carried at fair value (3,691) 982 8,751 (476)% (142)% Other income 2,372 1,962 1,559 21% 52% Total non-interest income 13,024 17,925 20,881 (27)% (38)% Non-interest expense Salaries and benefits 32,153 31,583 29,557 2% 9% Occupancy and equipment 10,407 9,937 9,442 5% 10% Intangible amortization 2,122 1,319 1,438 61% 48% FDIC assessments 3,180 3,321 1,368 (4)% 132% Net loss on other real estate owned 9,094 8,641 2,658 5% 242% VISA litigation nm (100)% Goodwill impairment nm (100)% Merger related expenses Other 15,544 13,548 12,944 15% 20% Total non-interest expense 72,500 68,349 56,304 6% 29% (Loss) income before (benefit from) provision for income taxes (43,525) (20,770) 5,666 110% (868)% (Benefit from) provision for income taxes (16,843) (13,626) 1,836 24% (1017)% Net (loss) income (26,682) (7,144) 3,830 273% (797)% Dividends and undistributed earnings allocated to participating securities 8 7 5 14% 60% Preferred stock dividend - undeclared 0% 100% Net (loss) earnings available to common shareholders 188% (1457)% Weighted average shares outstanding 86,782,397 74,084,640 60,134,062 17% 44% Weighted average diluted shares outstanding 86,782,397 74,084,640 60,491,507 17% 43% (Loss) earnings per common share  Basic $(0.34) $(0.14) $0.04 143% (950)% (Loss) earnings per common share  Diluted $(0.34) $(0.14) $0.04 143% (950)% nm not meaningful Umpqua Holdings Corporation Announces Fourth Quarter 2009 Results January 28, 2010 Page 10 of 28 Umpqua Holdings Corporation Consolidated Statements of Operations (Unaudited) Year Ended: Dollars in thousands, except per share data Dec 31, 2009 Dec 31, 2008 % Change Interest income Loans and leases $355,195 $393,927 (10)% Interest and dividends on investments: Taxable 60,195 41,189 46% Exempt from federal income tax 7,794 6,653 17% Dividends 22 334 (93)% Temporary investments & interest bearing cash 526 443 19% Total interest income 423,732 442,546 (4)% Interest expense Deposits 88,742 129,370 (31)% Repurchase agreements and fed funds purchased 680 2,220 (69)% Junior subordinated debentures 9,026 13,655 (34)% Other borrowings 4,576 6,994 (35)% Total interest expense 103,024 152,239 (32)% Net interest income 320,708 290,307 10% Provision for loan and lease losses 209,124 107,678 94% Non-interest income Service charges 32,957 34,775 (5)% Brokerage fees 7,597 8,948 (15)% Mortgage banking revenue, net 18,688 2,436 667% Net gain (loss) on investment securities (1,677) 1,349 (224)% Gain on junior subordinated debentures carried at fair value 6,482 38,903 (83)% Proceeds from Visa mandatory partial redemption 12,633 (100)% Other income 9,469 8,074 17% Total non-interest income 73,516 107,118 (31)% Non-interest expense Salaries and benefits 126,850 114,600 11% Occupancy and equipment 39,673 37,047 7% Intangible amortization 6,165 5,857 5% FDIC assessments 205% Net loss on other real estate owned 23,204 8,313 179% Visa litigation (5,183) (100)% Goodwill impairment nm Merger related expenses 273 nm Other 55,461 49,772 11% Total non-interest expense 379,403 216,570 75% (Loss) income before (benefit from) provision for income taxes (194,303) 73,177 (366)% (Benefit from) provision for income taxes (40,937) 22,133 (285)% Net (loss) income (153,366) 51,044 (400)% Dividends and undistributed earnings allocated to participating securities 30 154 (81)% Preferred stock dividend - undeclared 694% Net (loss) earnings available to common shareholders (437)% Weighted average shares outstanding 70,399,201 60,083,788 17% Weighted average diluted shares outstanding 70,399,201 60,423,867 17% (Loss) earnings per share  Basic $(2.36) $0.82 (388)% (Loss) earnings per share  Diluted $(2.36) $0.82 (388)% nm not meaningful Umpqua Holdings Corporation Announces Fourth Quarter 2009 Results January 28, 2010 Page 11 of 28 Umpqua Holdings Corporation Consolidated Balance Sheets (Unaudited) Sequential Year over Quarter Year Dollars in thousands, except per share data Dec 31, 2009 Sep 30, 2009 Dec 31, 2008 % Change % Change Assets: Cash and due from banks, non-interest bearing $113,353 $108,768 $139,909 4% (19)% Cash and due from banks, interest bearing 491,462 261,642 8,155 88% nm Temporary investments 598 575 56,612 4% (99)% Investment securities: Trading 2,273 1,912 1,987 19% 14% Available for sale 1,795,616 1,848,482 1,238,712 (3)% 45% Held to maturity 6,061 6,211 15,812 (2)% (62)% Loans held for sale 33,715 23,614 22,355 43% 51% Loans and leases 5,999,267 6,071,042 6,131,374 (1)% (2)% Less: Allowance for loan and lease losses (107,657) (103,136) (95,865) 4% 12% Loans and leases, net 5,891,610 5,967,906 6,035,509 (1)% (2)% Restricted equity securities 15,211 15,211 16,491 0% (8)% Premises and equipment, net 103,266 101,883 104,694 1% (1)% Mortgage servicing rights, at fair value 12,625 11,552 8,205 9% 54% Goodwill and other intangibles, net 639,634 641,759 757,833 0% (16)% Other real estate owned 24,566 26,705 27,898 (8)% (12)% Other assets 251,382 188,126 163,378 34% 54% Total assets $9,381,372 $9,204,346 $8,597,550 2% 9% Liabilities: Deposits $7,440,434 $7,215,821 $6,588,935 3% 13% Securities sold under agreements to repurchase 45,180 50,031 47,588 (10)% (5)% Term debt 76,274 76,329 206,531 0% (63)% Junior subordinated debentures, at fair value 85,666 81,992 4% (7)% Junior subordinated debentures, at amortized cost 103,188 103,269 103,655 0% 0% Other liabilities 64,113 70,754 71,313 (9)% (10)% Total liabilities 7,814,855 7,598,196 7,110,542 3% 10% Shareholders' equity: Preferred stock 204,335 203,779 202,178 0% 1% Common stock 1,253,288 1,252,786 1,005,820 0% 25% Retained earnings 83,939 118,204 264,938 (29)% (68)% Accumulated other comprehensive income 24,955 31,381 14,072 (20)% 77% Total shareholders' equity 1,566,517 1,606,150 1,487,008 (2)% 5% Total liabilities and shareholders' equity $9,381,372 $9,204,346 $8,597,550 2% 9% Umpqua Holdings Corporation Announces Fourth Quarter 2009 Results January 28, 2010 Page 12 of 28 Common shares outstanding at period end 86,785,588 86,780,559 60,146,400 0% 44% Book value per common share $15.70 $16.16 $21.36 (3)% (27)% Tangible book value per common share $8.33 $8.76 $8.76 (5)% (5)% Tangible equity - common $722,548 $760,612 $526,997 (5)% 37% Tangible common equity to tangible assets 8.27% 8.88% 6.72% nm not meaningful Umpqua Holdings Corporation Loan Portfolio (Unaudited) Sequential Year over Dollars in thousands Dec 31, 2009 Sep 30, 2009 Dec 31, 2008 Quarter Year Loans and leases by class: Amount Mix Amount Mix Amount Mix % Change % Change Commercial real estate 59% 57% 53% 2% 8% Residential real estate 7% 7% 7% 0% 2% Construction 10% 12% 15% (17)% (32)% Total real estate 76% 76% 75% (1)% 0% Commercial 23% 22% 24% (2)% (7)% Leases 1% 1% 1% (6)% (14)% Installment and other 1% 1% 1% 3% (8)% Deferred loan fees, net 0% 0% 0% 4% 0% Total loans and leases 100% 100% 100% (1)% (2)% Umpqua Holdings Corporation Announces Fourth Quarter 2009 Results January 28, 2010 Page 13 of 28 Umpqua Holdings Corporation Deposits by Type/Core Deposits (Unaudited) Sequential Year over Dollars in thousands Dec 31, 2009 Sep 30, 2009 Dec 31, 2008 Quarter Year Amount Mix Amount Mix Amount Mix % Change % Change Demand, non interest-bearing 19% 19% 19% 5% 12% Demand, interest-bearing 46% 44% 43% 6% 21% Savings 4% 4% 4% 1% 7% Time 32% 33% 34% (2)% 5% Total Deposits 100% 100% 100% 3% 13% Total Core deposits-ending (1) 78% 78% 80% 4% 11% Number of open accounts: Demand, non interest-bearing 0% 7% Demand, interest-bearing (1)% 5% Savings 1% 7% Time (4)% 4% Total 0% 6% Average balance per account: Demand, non interest-bearing Demand, interest-bearing Savings Time Total (1) Core deposits are defined as total deposits less time deposits greater than $100,000. Umpqua Holdings Corporation Announces Fourth Quarter 2009 Results January 28, 2010 Page 14 of 28 Umpqua Holdings Corporation Credit Quality (Unaudited) Sequential Year over Quarter Ended Quarter Year Dollars in thousands Dec 31, 2009 Sep 30, 2009 Dec 31, 2008 % Change % Change Allowance for credit losses: Balance beginning of period Provision for loan and lease losses 32% 115% Charge-offs 35% 110% Less: Recoveries 30% 24% Net charge-offs 35% 113% Total Allowance for loan and lease losses 4% 12% Reserve for unfunded commitments Total Allowance for credit losses 4% 12% Net charge-offs to average loans and leases (annualized) 4.19% 3.07% 1.94% Recoveries to gross charge-offs 2.18% 2.27% 3.68% Allowance for credit losses to loans and leases 1.81% 1.71% 1.58% Nonperforming assets: Loans on non-accrual status 56% 51% Loans past due 90+ days & accruing interest 5% 8% Total nonperforming loans 54% 49% Other real estate owned (8)% (12)% Total nonperforming assets 43% 39% Nonperforming loans to total loans and leases 3.32% 2.13% 2.18% Nonperforming assets to total assets 2.38% 1.70% 1.88% Past due 30-89 days (10)% (30)% Past due 30-89 days to total loans and leases 0.69% 0.76% 0.96% Umpqua Holdings Corporation Announces Fourth Quarter 2009 Results January 28, 2010 Page 15 of 28 Umpqua Holdings Corporation Credit Quality (continued) (Unaudited) Year Ended: Dollars in thousands Dec 31, 2009 Dec 31, 2008 % Change Allowance for credit losses Balance beginning of period Provision for loan and lease losses 94% Charge-offs 99% Less: Recoveries (18)% Net charge-offs 104% Total Allowance for loan and lease losses 12% Reserve for unfunded commitments Total Allowance for credit losses 12% Net charge-offs to average loans and leases (annualized) 3.23% 1.58% Recoveries to gross charge-offs 1.76% 4.29% Umpqua Holdings Corporation Announces Fourth Quarter 2009 Results January 28, 2010 Page 16 of 28 Umpqua Holdings Corporation Selected Ratios (Unaudited) Sequential Year over Quarter Ended: Quarter Year Dec 31, 2009 Sep 30, 2009 Dec 31, 2008 Change Change Net Interest Spread: Yield on loans and leases 5.75% 5.77% 6.03% Yield on taxable investments 4.03% 4.22% 4.88% Yield on tax-exempt investments (1) 5.81% 5.86% 5.81% Yield on temporary investments & interest bearing cash 0.28% 0.28% 0.82% Total yield on earning assets (1) 5.15% 5.29% 5.85% Cost of interest bearing deposits 1.35% 1.50% 2.15% Cost of securities sold under agreements to repurchase and fed funds purchased 1.09% 1.08% 1.36% Cost of term debt 3.33% 3.68% 3.45% Cost of junior subordinated debentures 4.19% 4.50% 6.42% Total cost of interest bearing liabilities 1.45% 1.62% 2.34% Net interest spread (1) 3.70% 3.67% 3.51% Net interest margin  Consolidated (1) 4.06% 4.05% 4.02% Net interest margin  Bank (1) 4.15% 4.15% 4.20% As reported (GAAP): Return on average assets (1.27)% (0.45)% 0.10% Return on average tangible assets (1.37)% (0.49)% 0.11% Return on average common equity (8.41)% (3.19)% 0.70% Return on average tangible common equity (15.39)% (6.35)% 1.75% Efficiency ratio  Consolidated 73.57% 67.91% 59.46% Efficiency ratio  Bank 67.99% 65.21% 60.84% Excluding merger expense & goodwill impairment: Return on average assets (1.27)% (0.45)% 0.15% Return on average tangible assets (1.37)% (0.49)% 0.17% Return on average common equity (8.41)% (3.19)% 1.00% Return on average tangible common equity (15.39)% (6.35)% 2.52% Efficiency ratio  Consolidated 73.57% 67.91% 58.42% Efficiency ratio  Bank 67.99% 65.21% 60.84% (1) Tax exempt interest has been adjusted to a taxable equivalent basis using a 35% tax rate. Umpqua Holdings Corporation Announces Fourth Quarter 2009 Results January 28, 2010 Page 17 of 28 Umpqua Holdings Corporation Selected Ratios (Unaudited) Year Ended: Dec 31, 2009 Dec 31, 2008 Change Net Interest Spread: Yield on loans and leases 5.78% 6.42% Yield on taxable investments 4.34% 4.70% Yield on tax-exempt investments (1) 5.80% 5.68% Yield on temporary investments & interest bearing cash 0.27% 1.82% Total yield on earning assets (1) 5.39% 6.18% Cost of interest bearing deposits 1.56% 2.49% Cost of securities sold under agreements to repurchase and fed funds purchased 1.12% 2.23% Cost of term debt 3.53% 3.60% Cost of junior subordinated debentures 4.74% 6.03% Total cost of interest bearing liabilities 1.70% 2.66% Net interest spread (1) 3.69% 3.52% Net interest margin  Consolidated (1) 4.09% 4.07% Net interest margin  Bank (1) 4.20% 4.25% As reported (GAAP): Return on average assets (1.85)% 0.59% Return on average tangible assets (2.01)% 0.65% Return on average equity (12.63)% 3.93% Return on average tangible equity (26.91)% 9.99% Efficiency ratio  Consolidated 95.34% 54.08% Efficiency ratio  Bank 93.77% 56.34% Excluding merger expense & goodwill impairment: Return on average assets (0.60)% 0.60% Return on average tangible assets (0.65)% 0.66% Return on average equity (4.11)% 4.01% Return on average tangible equity (8.77)% 10.19% Efficiency ratio  Consolidated 67.14% 53.84% Efficiency ratio  Bank 65.08% 56.34% (1) Tax exempt interest has been adjusted to a taxable equivalent basis using a 35% tax rate. Umpqua Holdings Corporation Announces Fourth Quarter 2009 Results January 28, 2010 Page 18 of 28 Umpqua Holdings Corporation Average Balances (Unaudited) Sequential Year over Quarter Ended: Quarter Year Dollars in thousands Dec 31, 2009 Sep 30, 2009 Dec 31, 2008 % Change % Change Temporary investments & interest bearing cash 32% 839% Investment securities, taxable 13% 78% Investment securities, tax-exempt 2% 24% Loans held for sale 9% 193% Loans and leases (1)% (1)% Total earning assets 3% 14% Goodwill & other intangible assets, net 0% (16)% Total assets 3% 11% Non interest bearing demand deposits 5% 11% Interest bearing deposits 1% 14% Total deposits 2% 13% Interest bearing liabilities 1% 9% Shareholders equity - common 9% 12% Tangible common equity (1) 19% 53% Umpqua Holdings Corporation Average Balances (Unaudited) Year Ended: Dollars in thousands Dec 31, 2009 Dec 31, 2008 % Change Temporary investments & interest bearing cash 694% Investment securities, taxable 57% Investment securities, tax-exempt 17% Loans held for sale 137% Loans and leases 0% Total earning assets 10% Goodwill & other intangible assets, net (8)% Total assets 8% Non interest bearing demand deposits 5% Interest bearing deposits 9% Total deposits 9% Interest bearing liabilities 6% Shareholders equity - common 5% Tangible common equity (1) 25% (1) Average tangible common equity is a non-GAAP financial measure. Average tangible common equity is calculated as average common shareholders equity less average goodwill and other intangible assets, net (excluding MSRs). Umpqua Holdings Corporation Announces Fourth Quarter 2009 Results January 28, 2010 Page 19 of 28 Umpqua Holdings Corporation Mortgage Banking Activity (unaudited) Sequential Year over Quarter Ended: Quarter Year Dollars in thousands Dec 31, 2009 Sep 30, 2009 Dec 31, 2008 % Change % Change Mortgage Servicing Rights (MSR): Mortgage loans serviced for others 6% 34% MSR Asset, at fair value 9% 54% MSR as % of serviced portfolio 0.99% 0.96% 0.86% Mortgage Banking Revenue: Origination and sale (11)% 91% Servicing 1% 27% Change in fair value of MSR asset (33)% (82)% Total Mortgage Banking Revenue (5)% nm Closed loan volume 8% 145% Year Ended: Dollars in thousands Dec 31, 2009 Dec 31, 2008 % Change Mortgage Banking Revenue: Origination and sale 172% Servicing 21% Change in fair value of MSR asset (31)% Change in fair value of MSR hedge (100)% Total Mortgage Banking Revenue 667% Closed loan volume 131% nm not meaningful Umpqua Holdings Corporation Announces Fourth Quarter 2009 Results January 28, 2010 Page 20 of 28 Additional detail on credit quality, trends, the loan portfolio by segment and non-performing assets The following tables present additional detail covering the following aspects of the Company's loan portfolio: · Table 1 - Residential development loan trends by region · Table 2 - Residential development loan stratification by size and by region · Table 3 - Non-performing asset detail by type and by region · Table 4 - Loans past due 30-89 days by type and by region · Table 5 - Loans past due 30-89 days trends · Table 6 - Restructured loans by type and by region · Table 7 - Commercial real estate loan portfolio by type and by region · Table 8 - Commercial real estate loan portfolio by type and by year of maturity · Table 9 - Commercial real estate loan portfolio by type and by year of origination · Table 10 - Commercial construction loan portfolio by type and by region · Table 11 - Commercial loan portfolio by type and by region Umpqua Holdings Corporation Announces Fourth Quarter 2009 Results January 28, 2010 Page 21 of 28 The following is a geographic distribution of the residential development portfolio as of December 31, 2009, September 30, 2009 and December 31, 2008: Table 1- Residential development loan trends by region (Dollars in thousands) Non- % change performing Performing Balance Balance Balance from loans loans 12/31/08 9/30/09 12/31/09 12/31/08 12/31/09 12/31/09 Northwest Oregon (34)% Central Oregon (71)% Southern Oregon (44)% Washington (69)% 0 Greater Sacramento (31)% Northern California (47)% Total (41)% % of total loan portfolio 6% 4% 4% 3% Quarter change $ Quarter change % (16)% (14)% (13)% The following is a stratification by size and region of the remaining residential development loans still on accrual status (excludes non-performing loans) as of December 31, 2009: Table 2 - Residential development loan stratification by size and by region (Dollars in thousands) $250k $1 million $3 million $5 million $250k to to to to $10 million and less $1 million $3 million $5 million $10 million and greater Total Northwest Oregon Central Oregon Southern Oregon Washington Greater Sacramento Northern California Total % of Total 6% 16% 28% 14% 16% 20% 100% Umpqua Holdings Corporation Announces Fourth Quarter 2009 Results January 28, 2010 Page 22 of 28 The following is a distribution of non-performing assets by type and by region as of December 31, 2009: Table 3 - Non-performing asset detail by type and by region (Dollars in thousands) Northwest Central Southern Greater Northern Oregon Oregon Oregon Washington Sacramento California Total Loans 90 days past due : Residential development $ Commercial construction Commercial real estate Commercial Other Total 90 days past due $ $ $ Non-accrual loans : Residential development $ Commercial construction Commercial real estate Commercial Other Total non-accrual loans Total non-performing loans Other real estate owned : Residential development Commercial construction Commercial real estate Commercial Other Total OREO Total non-performing assets % of total 32% 8% 5% 9% 31% 15% 100% The Company has aggressively charged-down impaired assets to their disposition values. As of December 31, 2009, the non-performing assets of $223.6 million have been written down by 41%, or $154.8 million, from their original balance of $378.4 million. Umpqua Holdings Corporation Announces Fourth Quarter 2009 Results January 28, 2010 Page 23 of 28 The following is a distribution of loans past due 30-89 days by loan type by region as of December 31, 2009: Table 4 - Loans past due 30-89 days by type and by region (Dollars in thousands) Northwest Central Southern Greater Northern Oregon Oregon Oregon Washington Sacramento California Total Loans 30-89 days past due : Residential development $ $ Commercial construction Commercial real estate Commercial Other Total 30-89 days past due Table 5 - Loans past due 30-89 days trends (Dollars in thousands) Sequential Year Quarter Over Year 12/31/09 9/30/09 12/31/08 % Change % Change Loans 30-89 days past due : Residential development 2% (70)% Commercial construction (87)% 96% Commercial real estate 29% 10% Commercial (19)% 1% Other 31% 10% Total 30-89 days past due (10)% 30% The following is a distribution of restructured loans by loan type by region as of December 31, 2009: Table 6 - Restructured loans by type and by region (Dollars in thousands) Northwest Central Southern Greater Northern Oregon Oregon Oregon Washington Sacramento California Total Restructured loans, accrual basis: Residential development $ $ Commercial construction Commercial real estate Commercial Other 48 Total restructured loans $ Umpqua Holdings Corporation Announces Fourth Quarter 2009 Results January 28, 2010 Page 24 of 28 The following is a distribution of the term commercial real estate portfolio by type and by region as of December 31, 2009 : Table 7 - Commercial real estate loan portfolio by type and by region (Dollars in thousands) Northwest Central Southern Greater Northern % of total Oregon Oregon Oregon Washington Sacramento California Total Portfolio Non-owner occupied : Commercial building 11% Medical office 4% Professional office 12% Storage 3% Multifamily 5+ 3% Resort 0% Retail 15% Residential 2% Farmland & agriculture 1% Apartments 3% Assisted living 5% Hotel/motel 3% Industrial 3% RV park 2% Warehouse 0% Other 1% Total non-owner occupied 68% Owner occupied : Commercial building 11% Medical office 3% Professional office 3% Storage 1% Multifamily 5+ 60 0% Resort 0% Retail 5% Residential 0% Farmland & agriculture 2% Apartments 51 0% Assisted living 1% Hotel/motel 1% Industrial 3% RV park 0% Warehouse 1% Other 1% Total owner occupied 32% Total commercial real estate 100% % of total 44% 1% 11% 3% 18% 23% 100% Umpqua Holdings Corporation Announces Fourth Quarter 2009 Results
